Citation Nr: 1024806	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
lumbosacral strain with lumbar disc disease, currently evaluated 
as 20 percent disabling prior to March 18, 2005 and 40 percent 
disabling thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1993 to December 
1997.  

This matter is before the Board of Veterans' Appeals (Board) from 
a May 2006 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cleveland, Ohio.  

The Board notes that the Veteran requested a Board hearing in 
Washington, DC in his January 2007 VA Form 9.  A hearing was 
scheduled for April 19, 2010, and the Veteran was notified of the 
hearing by correspondence dated in December 2009.  The Veteran 
did not report for his scheduled hearing, and there has been no 
outstanding hearing request.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected 
low back disorder, currently evaluated as 20 percent disabling 
prior to March 18, 2005 and 40 percent disabling thereafter.  In 
a November 2009 brief, the Veteran's representative noted that 
the most recent examination conducted in connection to the claim 
occurred in April 2007, more than three years ago.  In addition, 
the Board observes that VA medical center (VAMC) treatment 
records after October 2008 are not contained in the claims file.  

Pursuant to section 5103A, the Secretary's duty to assist the 
Veteran includes "providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary 
to make a decision on the claim."  38 U.S.C.A. § 5103A(d)(1).  
The duty to provide a contemporaneous examination arises when the 
evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect.  Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994); 38 C.F.R. § 3.327(a).  An 
examination which was adequate for purposes of determination of 
the claim by the agency of original jurisdiction will ordinarily 
be adequate for purposes of the Board's determination, except to 
the extent the claimant asserts that the disability in question 
has undergone an increase in severity since the time of the 
examination.  VAOPGCPREC 11-95 (1995).

The Board finds that a remand is required to provide the Veteran 
a new VA examination and to obtain current VAMC treatment 
records.  

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain any VAMC treatment 
records dated after October 2008.  

2.	Next, the Veteran should be afforded a VA 
examination to ascertain the current 
severity of his service connected 
lumbosacral strain with lumbar disc 
disease.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to describe in 
detail the current severity of the 
disability.  Please send the claims folder 
to the examiner for review in conjunction 
with the examination.

3.	Thereafter, the Veteran's claim of 
entitlement  to an increased rating for 
service-connected  lumbosacral strain with 
lumbar disc disease should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


